DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-11 and 13-20 are allowed.  The following is an examiner’s statement of reasons for allowance:

Applicant’s arguments, see page 8, filed March 22, 2021, with respect to claim 8 have been fully considered and are persuasive.  The rejection of claim 8 under 35 U.S.C. 112(b) has been withdrawn. 

Regarding claims 1, 8, and 15, the prior art of record does not teach or render obvious a method for operating an engine, performed on a controller, including “determining a line describing a relationship between a fuel mass multiplier and a coefficient of a function describing output of an oxygen sensor in response to a step change in fuel mass and adjusting a value of the fuel mass multiplier” that results in the step change in the mass of fuel.  The limitation to adjust the value of the fuel mass multiplier when determining the line, which is subsequently used to adjust the amount of fuel supplied to the engine via the controller, is not found in the prior art of Maki et al. (USPN 5,720,265) or the newly cited art on PTO-892.  

Claims 2-7, 9-11, 13-14, and 16-20 are allowed based on their dependence on an allowed claim.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304.  The examiner can normally be reached on Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Susan E Scharpf/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747